DETAILED ACTION
Claims 1, 2, 6, 9, 10, 11, 15, 18, 19, and 20 are amended. 
Claims 21-23 are new.  
Claims 1-2, 4-6, 8-11, 13-15 and 17-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8-11, 13-15 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-16, 18-19 of U.S. Patent No. 10,037,559 and claims 1-20 of U.S. Patent No. 10,325,306. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and both patents are directed towards classifying comments 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites providing a recommendation by classifying comments, the method comprising: classifying, receiving notification, sending recommendation.  The limitation of determining a condition for providing the recommendation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for this language, “determining” in the context of this claim encompasses the user manually gifting and suggesting products or coupons - the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the claims set forth commercial sales activities and managing interactions between people, which falls in the “certain methods of organizing human activity” grouping of abstract idea.  Several precedential cases have found concepts relating to pricing and sales activities or behaviors abstract. Additional precedential courts have found abstract examples of organizing 

This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a processor to perform the steps and generic “devices”. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

 The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
To summarize:
•    Claim 1 is directed to an abstract idea.
•    Claim 1 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
•    Claim 1 does not impart an improvement to another technology or technical field.
•    Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.

•    The presentment of dependent claims  2, 4-6, 8, 11, 13-15 and 17-18, otherwise styled as a method, machine or manufacture, for example, is subject to the same analysis and rejection.
Reference: MPEP 2106
Examiner Note
Examiner notes newly added claims 21-23 present patent eligible subject matter. 


Allowable Subject Matter
Claims 1, 10, 19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Chea et el., US 2007/0078833 A1 (as cited by applicant) teaches a system for obtaining reviews.
(2) Dabney et al., US 2004/0128224 A1 (as cited by applicant) teaches alerting sellers to review their rating.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3684